                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   LAFAYETTE DIVISION

ARCHER DANIELS MIDLAND, INC.,                  )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )
                                               )       Cause no. 4:20-cv-60
LNG INDY, LLC d/b/a,                           )
KINETREX ENERGY,                               )
                                               )
               Defendant.                      )

                                       OPINION AND ORDER

       This matter is before the court on the Motion to Strike Defendant’s Affirmative Defenses

Pursuant to Federal Rule of Civil Procedure 12(f) [DE 22] filed by the plaintiff, Archer Daniels

Midland, Inc., on May 18, 2021. It is hereby ordered that the Motion be GRANTED.

                                               Background

       On July 14, 2020, the plaintiff, Archer Daniels Midland, Inc., initiated this action against the

defendant, LNG Indy, LLC d/b/a, Kinetrex Energy, alleging property damage and business losses

resulting from a grain dryer fire that occurred on November 6, 2019. In lieu of filing an answer, the

defendant filed a motion to dismiss which was subsequently denied on April 27, 2021. Thereafter,

the defendant filed its Answer [DE 17] which contained seventeen affirmative defenses.

       On May 18, 2021, the plaintiff filed the instant motion requesting that the court strike all

seventeen of the defendant’s affirmative defenses pursuant to Federal Rule of Civil Procedure 12(f)

[DE 22]. On June 7, 2021, the defendant responded in opposition, and on June 14, 2021, the

plaintiff filed its reply. The affirmative defenses at issue are as follows:

               1. Plaintiff failed to state a claim upon which relief may be granted
                  against Kinetrex.
2. Plaintiff’s claims are barred by the doctrines of estoppel, waiver,
   and laches.

3. Plaintiff’s claims are barred by setoff or recoupment.

4. Plaintiff’s claims are barred because Plaintiff failed to mitigate its
   damages.

5. Plaintiff’s claims are barred by the doctrine of unclean hands.

6. Plaintiff’s negligence contributed to the damages alleged because
   Plaintiff failed to properly maintain and care for the equipment
   which is subject of this action.

7. The defects and damages of which Plaintiff’s [sic] complaint are
   solely and exclusively attributable to the acts and omissions of
   Plaintiff or third parties.

8. Plaintiff, or its agents, misused the equipment in question and
   therefore, Plaintiff’s action is either barred or any award in favor of
   Plaintiff must be reduced in accordance with its fault and misuse of
   the equipment.

9. Plaintiff, or its agents, were negligent in the use of the equipment
   in question and, therefore, the award in favor of the Plaintiff must
   be reduced in accordance with the law of comparative negligence.

10. The equipment at issue is not in substantially the same condition as
    [it was] at the same time of manufacture [sic] and delivery to
    customer.

11. Kinetrex is entitled to a set-off for any and all insurance benefits,
    settlement monies and other collateral source benefits paid or
    payable to Plaintiff as a result of the subject incident.

12. Kinetrex denies that it was negligent in any way in connection with
    the claims described in Plaintiff’s Complaint and affirmatively
    alleges that the contributory or comparative negligence of Plaintiff
    is greater than fifty (50%) of the total fault in causing the damages
    alleged in the Complaint and therefore Plaintiff cannot recover
    from Kintrex or, alternatively, Plaintiff’s damages should be
    diminished in proportion to the amount of negligence attributed to
    Plaintiff.

13. Any damages allegedly suffered by Plaintiff is the result of the
    intervening actions of others and were not proximately caused by

                                    2
                   the actions of Kinetrex.

               14. Plaintiff’s claims and/or damages are barred by the express terms
                   and conditions stated in the Liquidated Natural Gas Spot Purchase
                   Agreement and LNG Standard Terms and Conditions.

               15. The damages of which Plaintiff complains were caused in whole or
                   in part by non-parties whom Plaintiff has failed to join in this
                   action. Kinetrex reserves the right to name such non-parties as
                   discovery progresses.

               16. Plaintiff’s claims are barred to the extent Plaintiff incurred or
                   assumed the risks of which Plaintiff complains.

               17. Discovery and investigation are incomplete and Kinetrex cannot
                   reasonably be expected to know whether additional defenses may
                   be applicable. Kinetrex therefore reserves the right to assert
                   additional defenses as may be applicable and appropriate during the
                   pendency of this action.

                                              Discussion

       Pursuant to Federal Rule of Civil Procedure 12(f), “the court may strike from a pleading

any . . . redundant, immaterial, impertinent, or scandalous matter.” Motions to strike generally are

disfavored, although they may be granted if they remove unnecessary clutter from a case and

expedite matters, rather than delay them. Heller Fin., Inc. v. Midwhey Powder Co., Inc., 883 F.2d

1286, 1294 (7th Cir. 1989); Doe v. Brimfield Grade School, 552 F. Supp. 2d 816, 825 (C.D. Ill.

2008). The decision whether to strike material is within the discretion of the court. Talbot v.

Robert Matthews Distrib. Co., 961 F.2d 654, 665 (7th Cir. 1992).

       “Affirmative defenses will be stricken only when they are insufficient on the face of the

pleadings.” Heller, 883 F.3d at 1294. Statements contained in a complaint must give the

defendant notice of the claim against it and contain enough facts that the relief is plausible on its

face. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting

Twombly, 550 U.S. at 570). Affirmative defenses are subject to the same standards as other



                                                   3
pleadings and must provide more than a “bare bones” statement so that the plaintiff is given notice

of any shortcomings in the complaint. Tooley v. Wash. Group Int'l, Inc., 2009 WL 5511212, at *7

(C.D. Ill. 2009). Affirmative defenses “must set forth a ‘short plain statement’ of all the material

elements of the defense asserted; bare legal conclusions are not sufficient.” Davis, 592 F.Supp.2d at

1058 (citing Heller, 883 F.2d at 1294). However, affirmative defenses can be inferred from the

pleadings. Markel Ins. Co. v. United Emergency Med. Servs., 2017 WL 942723, at *3 (N.D. Ind.

Mar. 10, 2017); David v. Elite Mortgage Services, Inc., 592 F.Supp.2d 1052, 1058 (N.D. Ill. 2009)

(“Such motions [to strike] will not be granted ‘unless it appears to a certainty that plaintiffs would

succeed despite any state of facts which could be proved in support of the defense and are inferable

from the pleadings’”) (citing Williams v. Jader Fuel Co., 944 F.2d 1388, 1400 (7th Cir. 1991))

(internal citations and quotations omitted).

       “Affirmative defenses are pleadings and, therefore, are subject to all pleading requirements

of the Federal Rules of Civil Procedure.” Heller Fin, 883 F.2d at 1294. As such, affirmative

defenses must set forth a “short and plain statement” of each defense pursuant to Federal Rules of

Civil Procedure 8(a). Heller Fin, 883 F.2d at 1294. Affirmative defenses allow defendants to avoid

liability even if plaintiffs can prove all the individual elements of their claim. Eastgate Investments

I, LLC v. MW Builders, Inc., 2020 WL 1887936, at *1 (N.D. Ind. April 15, 2020). Because of this,

affirmative defenses must “be adequately pled to put a plaintiff on notice of the defense.” 2020 WL

1887936, at *2.

       First, the plaintiff argues that affirmative defense one, “Plaintiff failed to state a Claim upon

which relief can be granted against Kinetrex,” is bare bones and does not comply with pleading

requirements. The defendant does not address this defense in its response. “‘Failure to state a claim’

is a recognized defense, but it is not an affirmative defense because it does not assume the



                                                   4
allegations of the [c]omplaint are true and then articulate a separate reason why the defendant is not

liable.” McDowell v. Carroll County, 2015 WL 2131606, at *2 (N.D. Ind. May 7, 2015) (striking

the failure to state a claim affirmative defense because the defendants failed to explain how the

plaintiff failed to state a claim, but rather, provided a bare bone legal assertion); see also Cottle v.

Falcon Holdings Mgmt., LLC, 2012 WL 266968, at *3 (N.D. Ind. Jan. 30, 2012) (striking the

failure to state a claim affirmative defense because the defendant did not provide any allegation

showing how the plaintiff failed to state a claim). Accordingly, the court STRIKES the defendant’s

first affirmative defense.

        For the same reason, the court STRIKES the defendant’s seventeenth affirmative. A

reservation to assert additional affirmative defenses is not an affirmative defense. See McDowell,

2015 WL 2131606, at *2. The parties may request leave of court to amend their pleadings in the

future. Federal Rule of Civil Procedure 15. Additionally, affirmative defense eleven, “Kinetrex is

entitled to a set-off for any and all insurance benefits, settlement monies and other collateral source

benefits paid or payable to Plaintiff as a result of the subject incident,” is often plead as an

affirmative defense, “but such claims can (and perhaps should) be set forth separately in a

counterclaim.” Lock Realty Corp. IX v. U.S. Health, L.P., 2009 WL 2970330, at *14 (N.D. Ind.

Sept. 14, 2009) (citing Coplay Cement Co., Inc. v. Willis & Paul Group, 983 F.2d 1435, 1440 (7th

Cir. 1993). Accordingly, affirmative defense eleven is hereby STRIKEN.

        As to affirmative defenses two through six, eight through ten, and sixteen, the plaintiff

argues that they are bare bones and devoid of any factual support that would be sufficient to put the

plaintiff on notice as to how its claims are specifically lacking.

        The crux of the defendant’s argument in opposition to the instant motion is that since the

Seventh Circuit “has not yet addressed whether the pleading standard for a complaint in Bell Atl.



                                                    5
Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) applies to

affirmative defenses,” it does not need to “provide a factual basis to assert an affirmative defense.”

Further, the defendant claims that the motion fails because the plaintiff incorrectly assumes that the

affirmative defenses at issue “must satisfy a plausibility standard and must contain a factual basis.”

       The defendant is correct insofar as that the Seventh Circuit has not yet decided whether the

pleading standard for a complaint set forth in Twombly and Iqbal applies to affirmative defenses.

This court agrees with those cases declining to apply the “plausibility” standard of Iqbal and

Twombly to affirmative defenses. See Cottle, 2012 WL 266968 (providing extensive discussion of

the issue and citing supporting cases). However, “factual allegations that were sufficient before

Twombly and Iqbal will likely still be sufficient, and bare bones affirmative defenses have always

been insufficient.” Eastgate Investments, 2020 WL 1887936, at *1 (internal citations and

quotations omitted). In fact, the Seventh Circuit determined in Heller that an affirmative defense

that “omit[s] any short and plain statement of facts and fail[s] totally to allege the necessary

elements of the alleged claims” is deficient and properly stricken. Heller Fin, 883 F.2d at 1295.

       The defendant cites Briley v. Lawson, 2018 WL 2192166, at *2 (N.D. Ind. May 14, 2018) in

support of its position that it does not need to provide a factual basis to assert an affirmative

defense. There, the court reiterated the fact that the Seventh Circuit has yet to decide whether

Twombly and Iqbal applies to affirmative defenses and agreed with those cases that declined to

apply the “plausibility” standard to defenses. Immediately following that statement, the court said

“[s]tated otherwise, the defendants are not required to provide a factual basis to assert an affirmative

defense.” 2018 WL 2192166, at *2. However, just a few paragraphs above, the court noted that

“affirmative defenses are pleadings … [and therefore] must set for a short and plain statement.”

2018 WL 2192166, at *1 (internal citations and quotations omitted). The court interprets Briley to



                                                    6
mean that there is no need to provide a factual basis as prescribed in Twombly and Iqbal in order to

properly plead an affirmative defense, but a defense void of any factual allegations is insufficient

and warrants striking. Here, affirmative defenses two through six, eight through ten, and sixteen are

conclusory allegations that contain no factual support. See Do It Best Corp. v. Heinen Hardware,

LLC, 2013 WL 3421924 (N.D. Ind. Jul. 8, 2013) (finding that “by not providing any factual

support, Defendants also fail to give Plaintiff notice as to how the defenses apply”). Accordingly,

the court STRIKES affirmative defenses two, three, four, five, six, eight, nine, ten, and sixteen.

       The plaintiff claims that affirmative defenses seven, thirteen, and fifteen are not affirmative

defenses because they are “mere statements that someone else is at fault.” Schmitz v. Four D

Trucking, Inc., 2014 WL 309190, at *2 (N.D. Ind. Jan. 28, 2014). The defendant did not respond to

this argument. The court agrees with the plaintiff’s argument. Asserting that the plaintiff’s injuries

“were the proximate result of other persons and/or entities, amounts to nothing more than a denial

of liability or causation, neither of which is an affirmative defense.” Biglands v. Maysville Regional

Water and Sewer Dist., 2012 WL 2130555, at *2 (N.D. Ind. June 12, 2012) (internal quotations and

citations omitted). The court STRIKES affirmative defense seven, thirteen, and fifteen.

       Next, the plaintiff argues that affirmative defense twelve, “Kinetrex denies that it was

negligent in any way in connection with the claims described in Plaintiff’s Complaint and

affirmatively alleges that the contributory or comparative negligence of Plaintiff is greater than fifty

(50%) of the total fault in causing the damages alleged in the Complaint and therefore Plaintiff

cannot recover from Kintrex or, alternatively, Plaintiff’s damages should be diminished in

proportion to the amount of negligence attributed to Plaintiff,” fails to set forth any facts to support

it. The defendant argues that, along with its running argument that it does not need to assert a

factual basis for an affirmative defense, defense eleven contains enough facts to put the plaintiff on



                                                    7
notice that it intends to assert a contributory and/or comparative negligence theory.

          The first half of the defense twelve, “Kinetrex denies that it was negligent in any way in

connection with the claims described in Plaintiff’s Complaint,” is not an affirmative defense. A

denial of allegations asserted in the complaint is not an affirmative defense. See Malibu Media,

LLC v. Doe, 2013 WL 4048513, at *4 (N.D. Ind. Aug. 9, 2013) (citing Thomas v. Exxon Mobil

Corp., 2009 WL 377334, at *2 (N.D. Ill. Feb. 11, 2009) (finding that “it is improper to assert

something as an affirmative defense that is nothing more than a denial of an allegation contained in

the complaint”)). The remaining half of defense twelve in which the defendant “affirmatively

alleges that the contributory or comparative negligence of Plaintiff is greater than fifty (50%) of the

total fault in causing the damages alleged in the Complaint and therefore Plaintiff cannot recover

from Kintrex or, alternatively, Plaintiff’s damages should be diminished in proportion to the amount

of negligence attributed to Plaintiff,” is bare bones as it fails to state how or why the plaintiff was

contributorily or comparatively negligent. Accordingly, the court STRIKES affirmative defense

twelve.

          Lastly, the defendant’s fourteenth affirmative defense states that the “[p]laintiff’s claims

and/or damages are barred by the express terms and conditions stated in the Liquidated Natural Gas

Spot Purchase Agreement and LNG Standard Terms and Conditions.” The plaintiff argues that this

defense should be stricken because in the court’s April 27, 2021 Order denying the defendant’s

Motion to Dismiss, the court held that “the allegations of the [p]laintiff’s complaint, which are

based on the [d]efendant’s design, selection, installation, and monitoring of LNG storage and

vaporization equipment, do not ‘arise out of’ the Spot Purchase Agreement, which governs the

purchase, sale, and delivery of the commodity LNG.” [DE 16, pg. 6]. The plaintiff claims that this

defense should be stricken pursuant to Analytical Engineering, Inc. v. Baldwin Filters, Inc., 425



                                                     8
F.3d 443, 454 (7th Cir. 2005). There, the Seventh Circuit held that “when an issue is once litigated

and decided, that should be the end of the matter.” 425 F.3d at 454. Nonetheless, the plaintiff

argues, that this defense fails to comply with Rule 8 pleading requirements and can be struck on that

basis alone.

       The defendant states that since it chose not to seek interlocutory appeal of the court’s April

27, 2021 Order, it remains its position that the LNG agreement was the sole and exclusive reason

for the parties’ relationship and that it governed all claims arising therefrom, including those set

forth in the complaint. Additionally, the defendant claims that the court’s order was based on

limited facts and allegations, but that additional factual detail will be developed in discovery and

presented to the court.

       The plaintiff’s reliance on Analytical Engineering, Inc. is untenable. The Seventh Circuit

found that “[t]he law of the case doctrine is a rule of practice which recited that when an issue is

once litigated and decided, that should be the end of the matter,” as it pertains to the issue of res

judicata and its purpose of avoiding multiple costly lawsuits on the same issue. Analytical

Engineering, Inc., 425 F.3d at 454. Even so, the defense fails to state what express term or

provisions in the Spot Purchase Agreement that the plaintiff’s claims and/or damages are barred by,

making it a barebones legal conclusion with no factual details. Accordingly, the court STRIKES

affirmative defense fourteen.

       Although each affirmative defense was addressed on the merits, it should be noted that many

of them do not apply to the facts of this case. Boilerplate pleadings are contrary to professional

advocacy and cause both the court and opposing counsel to waste time addressing them. In the

future, a similar filing will result in all of the affirmative defenses being summarily stricken with

sanctions imposed.



                                                    9
      For the foregoing reasons the Plaintiff’s Motion to Strike Defendant’s Affirmative Defenses

Pursuant to Federal Rule of Civil Procedure 12(f) [DE 22] is GRANTED.

      ENTERED this 2nd day of July, 2021.


                                                         /s/ Andrew P. Rodovich
                                                         United States Magistrate Judge




                                              10
